Citation Nr: 0112226	
Decision Date: 04/30/01    Archive Date: 05/03/01	

DOCKET NO.  99-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active honorable service from December 1967 
to November 1970 and from December 1976 to December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied entitlement to 
nonservice-connected pension.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was passed into law.  Among other things, this 
law redefined the obligations of VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed before the date of enactment but not yet final 
as of that date.  The VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for any VA benefit.  The 
VCAA also requires VA to notify claimants of the evidence 
necessary to substantiate their claims and, under certain 
circumstances, also requires medical examinations and 
opinions.

It appears that during the development of this case, the RO 
adequately informed the appellant of the evidence necessary 
to substantiate a claim for nonservice-connected pension 
benefits.  The Statement of the Case on file provides the VA 
laws and regulations governing the award of such benefit.  It 
also appears that the RO assisted the veteran in collecting 
medical evidence identified by him as relevant to his pending 
claim.  However, the Board finds that the record on appeal is 
inadequate to render a final appellate decision for several 
reasons.

First, there is the question presented of the veteran's 
overall physical disability in support of his claim for 
nonservice-connected pension benefits.  The veteran was last 
examined by VA in November 1998, and in his hearing before 
the undersigned in February 2001, he claimed to have had a 
significant increase in disability since the time of those VA 
examinations.  Additionally, while the RO VA examination 
request on file asked for medical opinions as to the degree 
of each disability found, no medical examination report 
contained any opinion, based upon such examination, as to 
whether the veteran was precluded from any form of gainful 
employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  Further, the veteran's claims folder was not 
available for review by either VA physician who examined the 
veteran in connection with his claim for pension benefits.  
For these reasons, the examination reports provided are 
inadequate for rating a claim for nonservice-connected 
pension benefits.  

In adjudicating this claim, the RO found that the veteran had 
four disabilities:  Lumbar spondylosis (20 percent 
disabling); status-post cholecystectomy (0 percent 
disabling); cervical spine disability with myofascial pain of 
the left shoulder (10 percent disabling); and allergic 
rhinitis (10 percent disabling); with a combined evaluation 
of 40 percent.  However, the clinical evidence on file also 
clearly indicates that the veteran has essential hypertension 
which apparently requires constant medication.  X-ray studies 
of the veteran's chest were interpreted as consistent with 
mild chronic obstructive pulmonary disease with the lungs 
being slightly overinflated.  While the veteran only claimed 
"degenerative disc disease" under nature and history of 
disabilities in his initial claim for pension benefits, it is 
necessary that a veteran be evaluated for all physical 
disability for a proper evaluation for a claim for pension 
benefits (and that the veteran assist in this endeavor by 
identifying all claimed disability).

Additionally, during the hearing before the undersigned in 
February 2001, the veteran indicated that he had filed a 
formal claim for Social Security disability compensation and 
that claim was pending and had not yet been resolved at the 
time of the personal hearing.  The United States (US) Court 
of Appeals for Veterans Claims (Court), has held that it is a 
breach of VA's duty to assist for VA to fail to collect and 
consider records created in association with a veteran's 
claim for Social Security disability compensation when making 
a VA determination of permanent and total disability.  See 
Waddell v. Brown, 5 Vet. App. 454 (1993). 

The other principal inquiry in this remand decision must be 
directed toward the question presented of whether the 
veteran's employment in more recent times may be considered 
to be substantial gainful employment or whether such 
employment may only be considered as marginal in nature.  The 
veteran testified that since an on-the-job injury in 1993, he 
has never been able to maintain substantially gainful 
employment on a full-time basis.  However, the evidence does 
reveal that the veteran has in fact maintained certain 
employment since 1993 and he was employed at the time of his 
hearing before the undersigned in February 2001.  

38 C.F.R. § 4.16(a) provides that marginal employment shall 
not be considered substantial gainful employment for purposes 
of entitlement to VA pension benefits.  Marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
US Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts found basis (including but 
not limited to employment in a protected environment such as 
a family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  

During his hearing, the veteran indicated that he was working 
for an airline company at a counter in what was considered to 
be a full-time position but that he was allowed to work only 
a 5- to 6-hour day.  Additionally, he indicated that he had 
three breaks plus lunch which resulted in actual work time of 
only perhaps 3.5 hours per day.  He also reported that he had 
lost 20 to 25 days over the last year, mainly as a result of 
his principal low back disability.  He had also recently 
received a raise.  The veteran testified that he estimated 
his earnings in 2000 to have been just over $10,000.  The 
Board notes that VA Manual M21-1, Part VI, Chapter 7, 
Subchapter III, effective in September 2000, reports that the 
poverty threshold for an individual was $8,501 per year.  In 
any event, further development is in order in this regard.

Finally, it would also be useful for the RO to direct an 
inquiry to the veteran to describe all education, training, 
vocational rehabilitation, and job skills he has acquired 
over his lifetime.

For these reasons and bases, the case is REMANDED to the RO 
for the following:

1.  Initially, the RO should follow any 
newly adopted procedures consistent with 
the VCAA and VA's expanded duty to 
assist.  This should include notification 
of the evidence necessary to substantiate 
his claim.  Additionally, the RO should 
specifically request the appellant to 
identify the location of any additional 
private or VA medical records or other 
evidence relevant to his claim and offer 
to assist him in collecting such evidence 
(not already on file) for inclusion in 
the claims folder.  Additionally, the RO 
should request the veteran to provide a 
detailed written explanation of his 
educational background to include any 
formal or informal training, vocational 
training, and a list of all employment 
which the veteran has had during his 
lifetime to the present.  This should 
include a description of the duties 
performed by the veteran at each 
employment identified.  Additionally, the 
veteran should be requested to provide 
copies of his Federal income tax returns, 
including all schedules, for 1998, 1999, 
and 2000.  W-2 forms for those years 
should also be requested.  If the veteran 
states that he has not kept copies of 
these, he should be directed to secure 
them directly from the Internal Revenue 
Service.  The RO should request the 
veteran to sign an appropriate release of 
information in order for the RO to 
contact his employer to provide a copy of 
the veteran's employment information, 
including the veteran's employment 
status, job description, hours worked, 
time lost due to illness, and any 
associated medical records.  

The RO must also direct an inquiry to the 
Social Security Administration to obtain 
a complete copy of all records of the 
veteran's application for Social Security 
disability benefits, including copies of 
all medical records considered in respect 
to such claim and a copy of any and all 
determinations or findings made by the 
Social Security Administration in 
response to the veteran's claim.  

The RO should also request the veteran to 
specifically identify each and every 
disease or injury which the veteran 
claims disables him from substantially 
gainful employment (to be used in 
determining the scope of subsequent VA 
examinations).

2.  After completing the above 
development to the extent possible and 
only if the veteran is not currently 
engaging in substantial gainful 
employment, the RO should schedule the 
veteran for appropriate VA examinations, 
principally orthopedic in nature, for a 
detailed evaluation of the veteran's 
cervical and lumbar spine disability.  
Additional examinations may be scheduled 
at the RO's discretion in consideration 
of the listing of disabilities provided 
by the veteran.  In any event, each VA 
physician providing the veteran an 
examination should have access to and 
should review the veteran's entire claims 
folder for the purpose of identifying an 
objective clinical history, prior to the 
conduct of any examination.  Each VA 
examination report provided must 
affirmatively indicate that the veteran's 
claims folder was available and was 
actually reviewed in conjunction with the 
examination.  Each VA physician 
conducting an examination should provide 
a detailed description of the objective 
results of each examination and each VA 
physician must be requested to provide an 
opinion as to whether or not, in his or 
her opinion, the veteran is precluded 
from all substantially gainful employment 
as a result of disability being examined.  
If more than one examiner is involved, an 
opinion should be provided as to the 
effect on employment from the veteran's 
combined disabilities.  

3.  After completing the above 
development, the RO should initially 
review the VA examination(s) provided in 
conformance with the above paragraph to 
ensure their accuracy and completeness.  
Any examination report which fails to 
contain the necessary information either 
with respect to completeness of findings 
or with respect to an opinion regarding 
employability, should be returned for 
corrective action.  Thereafter, the RO 
should readjudicate de novo the question 
of the veteran's entitlement to 
nonservice-connected pension benefits.  
Each disability identified should be 
evaluated in accord with the schedular 
criteria at 38 C.F.R. Part 4.  If the 
decision remains adverse, the veteran and 
his representative must be provided with 
a supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board 
after compliance of all appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


